Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 and 9 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20140278841 A1 to Natinsky (“Natinsky”).


Regarding claim 2, Natinsky teaching, wherein the management apparatus of the toll road is an ETC apparatus on the toll road (Natinsky supports electronic toll collection (ETC) - ¶¶0019, 0026, 0032), and the controller is further configured to: acquire ETC identification information for identifying the ETC apparatus on the toll road; and based on the acquired information for identifying the vehicle conducting the ride-sharing and the acquired ETC identification information, perform processing for reducing or exempting a toll (reducing or eliminating) on the toll road on which the ETC apparatus is deployed for the vehicle conducting the ride-sharing, as the preferential treatment (¶0007 at least).



Regarding claim 4, Natinsky’s teaching, wherein the controller acquires the information for identifying the vehicle (vehicle 101 is identified via bidirectional wireless RFID signal 104 in fig. 1) conducting the ride-sharing via the management apparatus of the toll road approached by the vehicle conducting the ride-sharing (fig. 1 supports vehicle 101 approaching a toll system 106; ¶0020 at least).

Regarding claim 9, Natinsky’s teaching, wherein the controller is configured to: acquire information on a number of occupants in the vehicle conducting the ride-sharing and determine a content of the preferential treatment (incentives) based on the acquired information on the number of occupants (¶0015).



Regarding claim 11, Natinsky teaches a non-transitory computer readable storing medium recording a computer program for causing a computer to perform an information processing method comprising:  - 35 -a first step of acquiring information for identifying a vehicle (101; fig. 1) conducting ride-sharing (¶¶0005-007, 0012, 0019); and a second step of instructing a management apparatus (toll authority/collection infrastructure 106) of a toll road to apply preferential treatment (incentives) when the vehicle conducting the ride-sharing travels along the toll road (¶¶0015, 0020).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Natinsky as applied to claim 1 above, and further in view of U.S. Pub. No. 20160364823 A1 to Cao (“Cao”).

As discussed above, Natinsky teaches all of the limitations including those of the base claim, but is not explicit on acquiring information on a departure and destination of the vehicle conducting the ride-sharing and creating and providing a travel route to the vehicle, a pick-up place and scheduled time and allowing the vehicle to travel on a bus lane, and 

However, Cao teaches, in the same of endeavor of vehicle ride-sharing, acquiring information on a departure (105) and destination (106) of the vehicle conducting the ride-sharing and creating and providing a travel route (108) to the vehicle (see fig. 3; note ¶¶0095, 0103, 0127), a pick-up place and scheduled time (¶¶0009, 0015, 0026, 0066, 0088 at least) and allowing the vehicle to travel on a bus lane (a bus lane as known is an HOV – High Occupancy Vehicle – lane; ¶0107; cl. 5 at least) and causing the vehicle to perform autonomous function to conduct the ride-sharing uninterrupted (¶¶0294-0297).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Application to have modified Natinsky’s teaching by including acquiring information on a departure and destination of the vehicle conducting the ride-sharing and creating and providing a travel route to the vehicle, a pick-up place and scheduled time, allowing the vehicle to travel on a bus lane and causing the vehicle to perform autonomous function to conduct the ride-sharing uninterrupted as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668